Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 7/25/2022.

The application has been amended as follows: 

Claim 1, in lines 13-16 of the claim (added via amendment on 4/11/2022), is amended: 
“…providing a support block assembly [[disposed]] configured to connect to a root end of the rotor blade, wherein the support block assembly contacts a portion of the laminate to position the laminate relative to the rotor blade, the support block assembly being configured to allow alignment with the rotor blade so as to maintain the laminate in position during positioning within the fixture; …”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As detailed in previous rejections, pins may be inserted and removed when forming a laminate on a rotor blade in a bladder press assembly in order to securing locate the laminate and rotor blade with respect to each other and the press.  Leahy et al. (US 5,832,605) indicates the pins are associated with the press, and that the holes are pre-associated with the laminate and rotor blade so the pins themselves assist with alignment, which occurs within the press, first with the placement of the core/rotor blade, and then with placement of the adhesively secured laminate (See col. 12, lines 58-65).  Thus, when installing using pins such as in Leahy et al., there is no specific motivation provided to use a support block as claimed to contact an interior of the rotor blade and the laminate and configured to maintain the laminate in position with the rotor blade during positioning within the fixture.  Although it’s feasible that tools could have been utilized to attach the laminate on the rotor blade in the fixture when using pin method such as in Leahy et al., there would appear to be no motivation at all to have such tools connect to the rotor blade, which would having been firmly secured by pins within the mold/press/bladder assembly, thus obviating any need for positioning the rotor blade or maintaining positions when installing the laminate in the bladder assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746